DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species 2 (FIG. 2G') which corresponds to claims 1-4, 6, and 7 in the reply filed on 11/11/2020 is acknowledged. All other claims are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HU et al. 20190341368.

    PNG
    media_image1.png
    316
    695
    media_image1.png
    Greyscale

Regarding claim 1, fig. 1A of Hu discloses an electronic package, comprising: 
an encapsulating layer 16; 
at least one interposer board 11 embedded into the encapsulating layer and having a plurality of through-silicon vias 111 (par [0069]); 
a plurality of conductive pillars 13 disposed in the encapsulating layer; and 
at least one electronic component 14 disposed on the encapsulating layer and electrically connected to the conductive pillars 13 and the through-silicon vias 111. 

Regarding claim 2, fig. 1A of Hu discloses wherein the encapsulating layer 16 has a surface flush with a surface of the interposer board (see interface between 11 and 16 which is a surface flush with a surface of the interposer board) or an end surface of the conductive pillars (see element 13 side surface which a side end surface and is a surface flush with end surface of the conductive pillars). 

Regarding claim 3, fig. 1A of Hu discloses wherein an end surface (bottom ends surface of 13) of the conductive pillars 13 are exposed from a surface of the encapsulating layer (bottom surface of 16). 



Regarding claim 6, fig. 1A of Hu discloses further comprising a wiring structure 10 (this is a wiring structure between 17 and elements above 10) disposed on (the bottom of) the encapsulating layer 16 and electrically connected to the conductive pillars  and the through-silicon vias (par [0071]). 

Regarding claim 7, fig. 1A of Hu discloses further comprising a plurality of conductive elements 17 disposed on the wiring structure and electrically connected via the wiring structure to the conductive pillars and the through-silicon vias. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829